UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-8207


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

DWAYNE IVIN CLARK, a/k/a Bill,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:96-cr-00192-WDQ-1)


Submitted:    July 15, 2009                 Decided:   July 22, 2009


Before KING and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Dwayne Ivin Clark, Appellant Pro Se.   Christine Manuelian,
Assistant United States Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Dwayne Ivin Clark seeks to appeal the district court’s

order treating his Fed. R. Civ. P. 60(b) motion as a successive

28 U.S.C.A. § 2255 (West Supp. 2009) motion, and dismissing it

on that basis.              The order is not appealable unless a circuit

justice    or    judge       issues    a    certificate         of    appealability.        28

U.S.C. § 2253(c)(1) (2006); Reid v. Angelone, 369 F.3d 363, 369

(4th Cir. 2004).            A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”       28 U.S.C. § 2253(c)(2) (2006).                         A prisoner satisfies

this   standard        by    demonstrating            that   reasonable      jurists    would

find that any assessment of the constitutional claims by the

district court is debatable or wrong and that any dispositive

procedural ruling by the district court is likewise debatable.

Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v.

McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676,

683-84    (4th    Cir.       2001).        We     have   independently        reviewed     the

record    and    conclude       that       Clark       has     not    made   the    requisite

showing.        Accordingly, we deny a certificate of appealability

and dismiss the appeal.

              Additionally, we construe Clark’s notice of appeal and

informal brief as an application to file a second or successive

motion under 28 U.S.C.A. § 2255.                         United States v. Winestock,

340    F.3d     200,    208    (4th        Cir.       2003).         In   order    to   obtain

                                                  2
authorization to file a successive § 2255 motion, a prisoner

must    assert        claims   based    on   either:            (1) newly      discovered

evidence,       not    previously      discoverable       by    due     diligence,   that

would     be    sufficient       to    establish     by     clear       and    convincing

evidence       that,     but   for     constitutional          error,    no    reasonable

factfinder would have found the movant guilty of the offense; or

(2) a new rule of constitutional law, previously unavailable,

made retroactive by the Supreme Court to cases on collateral

review.        28 U.S.C.A. § 2255(h).            Clark’s claims do not satisfy

either of these criteria.               Therefore, we deny authorization to

file a successive § 2255 motion.

               We dispense with oral argument because the facts and

legal    contentions       are    adequately       presented       in    the    materials

before    the    court     and   argument        would    not    aid    the    decisional

process.

                                                                                DISMISSED




                                             3